 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70Asbestos Services, Inc., d/b/a A.S.I., Inc. and Wayde Torrey Nelson.  Case 31ŒCAŒ23691 January 22, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On September 11, 2000, Administrative Law Frederick C. Herzog issued the attached decision.  The Charging Party filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.   Dean Yanohira, Esq., for the General Counsel. Philip W. Ganong, Esq. (Ganong & Klier), of Bakersfield, California, for the Respondent. Adam N. Stern, Esq. (Levy, Stern & Ford, P.C.), of Los Ange-les, California, for the Charging Party. DECISION STATEMENT OF THE CASE FREDERICK C. HERZOG, Administrative Law Judge. The case was heard before me in Bakersfield, California, on Febru-ary 28 and 29, 2000, and is based on a charge filed on January 21, 1999, by Wayde Torrey Nelson, an individual, alleging, generally, that Asbestos Services, Inc. (Respondent) committed certain violations of Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).  On June 17, 1999, the Regional Director for Region 31 of the National Labor Relations Board (the Board) issued a complaint and notice of hearing alleging violations of Section 8(a)(1) and (3) of the Act.  Respondent thereafter filed a timely answer to the allegations contained within the complaint, denying all wrongdoing.                                                            1 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We also find without merit the Charging Party™s allegations of bias on the part of the judge.  On our full consideration of the record, we find no evidence that the judge prejudged the case, made prejudicial rulings, or demonstrated bias in his credibility resolutions, analysis, or discussion of the evidence.  We, accordingly, deny the Charging Party's motion for a new hearing.  2 The judge found that the Respondent established that it would have discharged Nelson even in the absence of his protected concerted activ-ity for several reasons, including his complaining to the legal depart-ment at Vandenburg Air Force Base about the Respondent™s alleged noncompliance with the Davis-Bacon Act.  In adopting this finding, we note that the judge discredited Nelson™s claim that he spoke to other employees about this issue.  Consequently, although Wayde Torrey Nelson™s activity at Vandenburg Air Force Base may have been pro-tected, it was not concerted in this instance.  See Meyers Industries, 281 NLRB 882 (1986), affd. sub nom. Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied sub nom. Meyers Industries v. NLRB, 487 U.S. 1207 (1988).   At the hearing I granted the General Counsel™s motion to amend the complaint in certain respects. All parties appeared at the hearing, and were given full op-portunity to participate, to introduce relevant evidence, to ex-amine and cross-examine witnesses, to argue orally and file briefs.  Based upon the record and my observation of the de-meanor of the witnesses, I make the following FINDINGS OF FACT I.  JURISDICTION The complaint alleges, the answer admits, and I find that Re-spondent is a California corporation, with its principal place of business located in Bakersfield, California, where it is engaged in the business of asbestos abatement; and that it annually pro-vided services valued in excess of $50,000 to enterprises in California which meet the Board™s direct jurisdictional stan-dard. Accordingly, I find that Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION The complaint alleges, the answer admits, and I find that Heat & Frost Insulators & Asbestos Workers, Local 5 (the Un-ion) is now and at all times material, has been a labor organiza-tion within the meaning of Section 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES A.  Background Wayde Nelson was an employee of Respondent.  He signed for a copy of the employee manual on June 29, 1998, and was interviewed by Pat O™Malley on July 10, 1998.  At that inter-view, Pat O™Malley, president of Respondent Company, in-formed him that Respondent was withdrawing from the Union.   Nelson testified that on July 13, 1998, he met with Kevin O™Malley, manager of Respondent Company.  At that meeting, Nelson instigated a discussion into union issues by requesting confirmation that Respondent was withdrawing from the Un-ion.  Nelson also testified that on his first day of work, July 16, 1998, he began to talk to other employees about Davis-Bacon pay rates and safety issues.  He additionally testified that, on July 27, 1998, he began discussing Davis-Bacon pay with Kevin O™Malley, and around the same time, he contacted the Union about safety and Davis-Bacon pay concerns.  Memoranda introduced into evidence by the Charging Party indicated that on September 9, 1998, as well as on October 30, 1998, Kevin O™Malley spoke to Nelson about Nelson™s failure to take air sample data from a jobsite, a violation of California Occupational Health and Safety Administration (Cal-OSHA) requirements.  On November 17, 1998, Respondent docu-333 NLRB No. 6  A.S.I., INC. 71mented an inability to bill a customer for a job because Nelson 
had failed to gather appropriate information. 
Nelson filed a complaint against Respondent with the De-
partment of Labor relating to Da
vis-Bacon pay and claimed that 
it was filed on his own behalf as well as the behalf of other 

workers.  He testified that he filed a Cal-OSHA complaint in 
October 1998 regarding safety 
concerns, and he also filed 
charges with the NLRB against the Union.  The complaint in 

this case alleges that Respondent interrogated him about his 
union activities, threatened employees with layoff and plant 
closure because he had filed complaints with Government 
agencies, discharged him, and ha
ve refused to reinstate him to 
his former position of employment. 
B.  Credibility Considerations 
Credibility findings are critical in this case.  The accounts 
provided by the only witness for the General Counsel, Wayde 
Nelson, sharply conflict with 
the accounts provided by Respon-
dent™s witness, Pat O™Malley.   
Yet, ﬁ[C]redibility findings may rest entirely upon evidence 
through observation which words do not, and could not, either 

preserve or describe.ﬂ  Roadway Express, 108 NLRB 874, 875 (1954).  The demeanor of a witness may satisfy the tribunal, not 
only that the witness™ testimony is not true, but that the truth is 
the opposite of his story; for the denial of one, who has a mo-
tive to deny, may be uttered with such hesitation, discomfort, 
arrogance, or defiance, as to give
 assurance that he is fabricat-
ing, and that, if he is, there is no alternative but to assume the 

truth of what he denies.  NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962) (quoting 
Dyer v. MacDougall
, 201 F.2d 265, 
269 (2d Cir. 1952)). 
The following instances reflect some issues specific to this 
case that weighed upon credibility. 
The General Counsel™s witness,
 Nelson, repeatedly provided 
conflicting information and inconsistent testimony.   
He chose to provide various reasons for his termination by 
Respondent to suit his evolving ag
enda.  For example, he filed 
a Workers™ Compensation claim i
ndicating that he was fired for being injured on the job and he testified that he believed this 
was the reason he was discharged. 
 Yet, with the  Department 
of Labor, he claimed that he wa
s fired for whistle blowing.  
Now, here, in a case concerning 
termination for union activity, 
in his affidavit, he testified that
 he did not talk about concerted 
activity or any union activity as 
part of the grounds for his ter-
mination.  When these discrepancies were 
highlighted at the hearing, 
Nelson blandly testified that 
some documents in evidence 
might contain forgeries of his signa
ture.  He also testified that 
any inconsistent information in
 his sworn and signed declara-
tion, (and there were a number of
 them), were the result of 
ﬁtypos.ﬂ  
Nelson™s pervasive engagement in artful dodging of ques-
tions caused me to labor unsuc
cessfully to obtain simple an-
swers from him, such as the number of times he was claiming 
to have been interrogated in November 1998.  He additionally 
impeached himself regarding whether he had met with any 
union officials in person. By contrast, the demeanor of
 Respondent™s witness, Pat 
O™Malley, lacked any of the flaws noted above with respect to 
Nelson.  Pat O™Malley gave cons
istent, candid, and evidently 
forthright testimony.  His te
stimony was often directly sup-
ported by documents admitted into
 evidence, such as the em-
ployee handbook, phone messages 
from Bird Roofing, and 
memoranda of concern about Nelson™s work performance, to 
name a few.  His testimony was additionally bolstered by an-
other of Respondent™s witn
esses, Robert Garcia.  
After thoroughly reviewing the 
testimony and exhibits, and 
considering all of the circumstances, including witness de-
meanor and inherent probability considerations in assessing and 
making the credibility resolutions critical to the findings I have 
ultimately made, I am persuaded by the superior veracity of Pat 
O™Malley.  I am satisfied that the material facts revealed in the 
credited record, and Pat O™Malley™s demeanor, reflect that he 
was telling the truth, and that 
Nelson was not.  Bearing in mind 
these credibility conclusions, 
the findings below reflect my 
ultimate conclusions about the events of this case. 
Testimony contrary to my findings, though occasionally 
noted, has been discredited because it conflicted with credited 
testimony or documentary eviden
ce, or because I found it to be inherently incredible and unworthy of belief.  
C.  The Interrogation Allegation 
Relevant Facts 
During the time Nelson was employed with Respondent, 
there had been one visit from Cal-OSHA.  It occurred prior to 
November 16, 1998, and Respondent did not link the visit to 
Nelson at that time. 
On November 16, 1998, Respondent received notice from 
the NLRB about the charges Nelson had filed against the Un-
ion.  The charge was included in the notice and alleged that the 
ﬁcomplicityﬂ between the Union and Respondent had caused 
employees to be working ﬁwithout
 the appropriate safety gear 
and medical physicals as requi
red by Cal-OSHA Regulations 
and the Federal Government.ﬂ  Prior to receipt of this notice, 

Respondent was unaware that employ
ees had safety concerns.    
At a meeting on November
 17, 1998, Nelson was asked 
about the specifics of these gene
ral ﬁsafety gearﬂ violations.  
The meeting took place at the Re
spondent™s facility in a gather-
ing area of the office.  Nelson had normal, day-to-day access to 
this area in order to obtain job a
ssignments, to turn in his daily 
reports as a Competent Person which included information such 

as job activities and the men wo
rking for him, to communicate 
with upper management, and to access his timecard.  
Pat O™Malley, Kevin O™Malley,
 and Gus Theodore were all 
present at the meeting.  All th
ree men are agents of Respondent 
within the meaning of Section 2(
13) of the Act and supervisors of Respondent within the meaning of Section 2(11) of the Act.  

Kevin O™Malley specifically is 
responsible for answering any 
charges of Cal-OSHA violations.  Nelson was told that he was 

free to leave the meeting at any time and that no reprisal would 
result from leaving or from his answers to the questions.  Addi-
tionally, Pat O™Malley told Nelson that he had no problem with 
him remaining an employee a
nd working with him.  Pat 
O™Malley did ask Nelson why he had not previously ap-
proached anyone about safety issues.  As required by the em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72ployee handbook, it was one of 
Nelson™s job duties to make 
sure that unsafe situations did not 
exist and if they did exist, to 
inform upper management, so they could be remedied. 
Pat O™Malley told Nelson that he was concerned because if 
the allegations were true, and remained uncorrected, it could 
cause great harm to the Company including being closed down 
by Cal-OSHA.  In  Nelson™s own testimony, he testified that he 
knew Cal-OSHA could close a company due to violations.  Pat 
O™Malley also told Nelson that his main concern was to run a 
safe company and would make changes to do so but he needed 
to know what changes to make.  However, when Nelson was asked what the specific safety concerns were, his answer was 
vague.  He merely made global 
statements for the Respondent to look at the equipment.  
Since Nelson was not indicating 
what the specific safety 
concerns were, Pat O™Malley began to wonder if there truly 
were any safety issues and deci
ded to end the meeting.  Pat O™Malley then asked Nelson if th
ere was anything else Nelson 
wanted from Respondent, Nelson 
responded that he wanted to 
be paid his deserved wage; referring to the Davis-Bacon pay 
that Nelson believed he was owed.  Pat O™Malley told him to 
make a list of what he thought
 he was owed and the list was 
received the next day. 
Analysis 
ﬁIt is well established that in
terrogation of employees is not 
illegal 
per se
.ﬂ  Rossmore House, 269 NLRB 1176, 1177 (1984).  Employer activity is pr
ohibited under Section 8(a)(1) 
of the Act if, after looking at th
e record as a whole, the activity 
may reasonably be said to tend to restrain, coerce or interfere 
with employee rights.  Id.; see also 
Blue Flash Express, Inc.
, 109 NLRB 591 (1954); 
American Freightways Co.
, 124 NLRB 146, 147 (1959); and NLRB v. Illinois Tool Works
, 153 F.2d 811 (7th Cir. 1946). 
Factors to consider about the questioning of an employee in-
clude the time, place, personn
el involved, and information 
sought. Blue Flash Express, Inc.
, supra at 594.  In addition, the 
employer must inform the employ
ee of the purpose of the ques-
tioning, assure him that no reprisal will take place, and obtain 

his participation on a voluntary 
basis; the questioning must 
occur in a context free from employer hostility to union organi-
zation and must not be itself coer
cive in nature; and the ques-
tions must not exceed the necessities of the legitimate purpose 

by prying into other union matte
rs, eliciting information con-
cerning an employee™s subjectiv
e state of mind, or otherwise 
interfering with the statutory rights of employees.  When an 

employer transgresses the boundari
es of these safeguards, he 
loses the benefits of the privilege.  
Johnnie™s
 Poultry
 Co., 146 NLRB 770, 775 (1964), enf. denied on other grounds 334 F.2d 

617 (8th Cir. 1965). 
The information sought by Pat O™Malley™s questioning was 
directed at safety issues.  Pat O™Malley informed Nelson that 
his participation was voluntary, that he was free to leave and 
that there would be no reprisals for his answers.  The meeting 
took place in an area that Nelson regularly used in his day-to-
day business.  Those present in
cluded Pat O™Malley (who is the 
president of Respondent Company), Kevin O™Malley (who 
handles Cal-OSHA complaints), and a foreman (who will likely 
have to answer to or verify the unsafe condition).  I conclude 

and find that these persons presen
t were all either necessary, or 
that it was not unusua
l for them to be present of this sort.  
Discussions about safety are th
e type of employee/employer 
interaction which may be expected to occur.  Moreover, when a 
company™s safety concerns are heavily regulated, such as in the 
asbestos abatement industry, this
 should be an expected conver-
sation.  To not address safety concerns in such an industry 
would be remiss.  Therefore, under all the circumstances, I find 
and conclude that this does not
 demonstrate a reasonable ten-
dency to restrain, coerce, or in
terfere with Nelson™s Section 7 rights. D.  Allegations of Threats to Close Plant 
Relevant Facts 
Nelson testified that on November 19, 1998, he saw Kevin O™Malley walking beside ﬁseveral
 other Latino workersﬂ and 
he overheard him say ﬁthat 
it looked like [Respondent] was 
going to have to close down the doors and lay everybody off 
because of union complaints that were filed.ﬂ 
Analysis 
An employer has violated Section 8(a)(1) of the Act if its ac-
tion may reasonably be said to tend to interfere with the free 
exercise of employee rights under the Act.  
American Freight-
ways Co., supra at 147 (citing NLRB v. Illinois Tool Works
, supra at 814.  In this case, the General Counsel has not given enough facts 
to make a reasonable conclusion.
  Nelson™s testimony is the 
only information on Kevin O™Malle
y™s statements. There is no 
information concerning either the accuracy of the alleged 
statement, or any of the circumstances under which it was 
made.  As Nelson did not hear any other part of the conversa-
tion, the circumstances of the statement are unknown, including 
what may have been said prior to and after the statement.  We 
cannot even be certain that Ke
vin O™Malley™s words were not 
spoken in direct response to a question from an employee.  
Although Nelson could name three 
of the men who were a part 
of the conversation, none were produced at trial to corroborate 
the testimony or to provide furthe
r details about the statement.  
Given Nelson™s inferior credibil
ity, and obvious penchant for 
exaggeration, I feel free to infer that the words he testified to 
were the absolute worst that could be attributed by him to 
Kevin O™Malley.  I cannot draw an
y inference, pro or con, from 
Pat O™Malley™s failure to comment upon or deny the words 
attributed to Kevin O™Malley.  However, I feel confident that, 
whatever Kevin O™Malley actually said, his words were, at 
worst, ambiguous.  It is a fair reading that these words were 
nothing more sinister or violative than that he gave accurate 

information to employees.  As 
a result, it cannot be found that 
the evidence preponderates in favor of the version under which 
a violation would be found.  Ergo
, this allegation must be dis-
missed.
 E.  Unfair Termination Allegation 
Relevant Facts 
The General Counsel alleges that Nelson was discharged due 
to his protected concerted activity
.  Nelson testified that he had 
 A.S.I., INC. 73spoken to other employees about Davis-Bacon pay and safety 
concerns.  However, Pat O™Malley 
testified to four reasons that 
led him to believe that it was in Respondent™s best interest to 
discharge Nelson regardless 
of the protected activity. 
First, there was an incident on November 30, 1998.  Nelson 
was the Competent Person on a jobsite at Edwards Air Force 
Base.  It was a subcontracting job under Bird Roofing and Wa-
terproofing.  The project superintendent at Bird Roofing, 
Robert Garcia, was extremely 
upset that the Nelson and his 
crew were working too slowly, forcing Bird Roofing to start 

weatherproofing in order to av
oid water damage instead of 
completing the roof.  Garcia credibly testified that he expressed 
his frustration with Nelson, and 
then called Kevin O™Malley, at 
which time Garcia requested th
at Nelson no longer work on any 
future Bird Roofing contracts that he supervised.  
Second, Garcia also later told
 Kevin O™Malley that he be-lieved Nelson took, or stole, 
a  posted notice on prevailing wage rates from Bird Roofing™s trailer.  It was Respondent™s 
conclusion that this allegation was true.  As Pat O™Malley testi-
fied, a substantial amount of Respondent™s business comes from Bird Roofing.  Pat O™Malley,
 therefore, has a clear finan-
cial interest in maintaining 
a good working relationship with 
Bird Roofing.  Respondent was worried that this, and the 

above-mentioned incident, could damage, or ever sever, its 
relationship with Bird Roof
ing, its major customer. 
Third, Respondent bids a fixed pr
ice for each job.  Therefore, 
low production either decreases 
or cancels out Respondent™s 
profits.  As a result of the complaint regarding slow work pro-
duction, an audit of the jobs Nelson had worked on as Compe-
tent Person was conducted.  Pa
t O™Malley credibly testified 
that, ﬁwithout exception, every 
job was below par.ﬂ  By con-
trast, the same crew with a different Competent Person, had 
higher production.  Respondent 
thereby reasonably concluded 
that it was losing money when
ever Nelson was designated to 
serve as the Competent Person. 
Fourth, on December 3, 1998, Pat O™Malley asked Nelson 
about the prevailing wage notic
e missing from the Bird Roofing 
trailer.  Nelson denied knowing 
about it and then asked about his Davis-Bacon pay that was in dispute.  Pat O™Malley testi-
fied that he told Nelson that
 Respondent would pay whatever 
the Department of Labor determined he was owed.  Nelson™s 

response was, ﬁFine, I™m going 
to do what I have to do.ﬂ  
Pat O™Malley credibly testifie
d that Respondent does its best 
to comply with Davis-Bacon pay rates, as it is a confusing 
process.  According to O™Malley™s credited testimony, Respon-
dent had no issues regarding pa
ying the prevailing wage, if it 
later found that it had erred in it
s original calculation.  Addi-
tionally, Respondent was already 
cooperating with the Depart-
ment of Labor regarding Nelson™s
 complaint about the issue.  
However, in recent months, Respondent had been inundated 
with paperwork over the issue, 
and Pat O™Malley testified that 
he felt Nelson had taken things
 too far by speaking about the 
issue to the legal department at Vandenburg Air Force Base, a 
valued business customer of 
Respondent.  Pat O™Malley was 
concerned about how that woul
d affect the business relation-
ship with Vandenburg. 
Although Pat and Kevin O™Malley 
had previously discussed 
the possibility of discharging Ne
lson, it was after the December 
3, 1998 conversation with Nelson  
that Pat O™Malley made that 
decision final.  At that time, he told the controller of Respon-dent company, Tracy O™Malley, to prepare Nelson™s final 

check.  
On the morning of December 4, 1998, Pat O™Malley brought 
another foreman with him and to
ld Nelson that his employment 
was no longer desired.  Nelson 
responded that this would not look good, given all the complaints 
he had filed.  Later in the 
day, Pat O™Malley received a call from a hospital emergency 
room to inform him that Nelson was there, complaining of 
work related injuries, such as nausea, headaches, and an injured 
elbow from the day before. None 
of these alleged injuries had 
previously been brought to the attention of Respondent.  
Analysis 
With respect to Nelson™s protected concerted activity, I will 
not decide whether Nelson™s comp
laints regarding Davis-Bacon pay or safety issues were vali
d or invalid.  Instead, I find only 
that it was shown by uncontrove
rted evidence that Respondent 
eventually arrived at the conclusion that the safety complaints 
were largely invalid, and that Nelson™s Davis-Bacon pay con-
cerns were jeopardizing the relati
onship of at least two of Re-spondent™s customers (Bird Roofing and Vandenburg).  Addi-
tionally, Respondent believed Nelson was not acting in good 
faith and Respondent™s administrators spent an inordinate 
amount of the time working on the Davis-Bacon pay issue.  
Respondent  was cooperating with
 the Department of Labor 

investigation.  Yet, all of this may not have been enough for 
Nelson, as he would, ﬁDo what I 
have to do,ﬂ instead of accept-
ing the determination of the Department of Labor. 
With respect to the discharge its
elf, Section 8(a)(1) prohibits 
an employer from interfering w
ith, restraining, or coercing 
employees in the exercise of their Section 7 rights.  Concerted 
activity under Section 7 includes making Cal-OSHA com-
plaints and conduct aimed at 
attaining higher wages.  
Unico Replacement Parts
, 281 NLRB 309, 309 (1986), and 
A.N. Elec-
tric Corp., 276 NLRB 887, 889 (1985).  Section 8(a)(3) also 
prohibits employers from discriminating in regard to an em-
ployee™s ﬁtenure of employment . . . to encourage or discourage 
membership in any labor organization.ﬂ  Under the causation 
test established in 
Wright Line
, 251 NLRB 1083 (1980), and 
approved in NLRB v. Transportation  Management Corp.
, 462 
U.S. 393 (1983), as modified in 
Director, Office of Workers™ 
Compensation Programs v. Greenwich Collieries
, 512 U.S. 267 
(1994), the General Counsel must make a prima facie showing 
sufficient to support an inferenc
e that the employee™s conduct, 
here making safety a
nd Davis-Bacon pay complaints, motivated 
the employer™s adverse action. 
To sustain his initial burden, the General Counsel must show 
(1) that the employee was engaged in protected activity, (2) that 
the employer was aware of the activity, and (3) that the activity 
was a substantial or motivating 
reason for the employer™s ac-
tion.  Motive may be demonstrated by circumstantial evidence 
as well as direct evidence and is a factual issue which the ex-
pertise of the Board is peculi
arly suited to determine.  
Naomi Knitting Plant
, 328 NLRB 1279 (1999) (citing
 FPC Moldings, 
Inc. v. NLRB
, 64 F.3d 935, 942 (4th Cir. 1995), enf. 314 NLRB 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 741169 (1994) (citations omitted)); see also 
Meyers Industries, 281 NLRB 882 (1986). 
If the General Counsel es
tablishes a prima facie case, the 
employer then has the burden of persuading the trier of fact by 
a preponderance of the evidence that the same adverse action 
would have been taken even in the absence of the employee™s 
protected activity.  
Best Plumbing Supply
, 310 NLRB 143 
(1993); Roure Bertrand Dupont, Inc.
, 271 NLRB 443 (1984).  
Applying the foregoing principles to the facts of this case, I 
find that the General Counsel has made a weak prima facie case 
of discriminatory discharge es
tablished only through the fact 
that Nelson did file safety and Davis-Bacon pay complaints 
with various government agenci
es.  However, as Nelson™s tes-
timony has been largely, if not wholly, discredited, it remains 

questionable whether these acts are protected concerted activ-
ity.   
Concerted activity encompasses ﬁthose circumstances where 
individual employees seek to initia
te or to induce or to prepare for group action, as well as individual employees bringing truly 

group complaints to the attention of management.ﬂ  
Meyers 
Industries, supra at 887.  Despite the contention that Nelson 
spoke to other employees daily 
about these issues, the General 
Council has brought forth no witness to support it leaving the 

contention to rest solely on Nelson™s discredited word. I also 
find it implausible that Nelson ever spoke to Respondent, prior 
to November 18, 1998, about any safety concerns.  Such a 
claim conflicts sharply with th
e swift response by Respondent 
when safety concerns were othe
rwise brought to its attention.  
Such swift responses include sp
eaking to and writing a memo-
randum about Nelson when he fail
ed to take air samples as 
required by Cal-OSHA and the immediate concern when safety 

issues were mentioned in the notice of complaint against the 
Union. However, despite my finding th
at the General Counsel has 
established a weak prima facie 
case, here the Respondent has 
met its burden of rebutting that case, by showing clear and 
convincing evidence of the ac
tions which Respondent would (and should) have taken regardless.
  I credit the claims of Pat 
O™Malley that Nelson was fired for working at an unprofitable 
level, stealing from the property of
 customers, failing to inform 
management as required of an
y safety hazards, and unnecessar-
ily disturbing relationships with
 customers that could signifi-
cantly affect Respondent™s business. 
Thus, on the basis of the foregoing credited testimony, I find 
that Nelson™s discharge has not been shown by a preponderance 
of the credibly to have been motivated by Nelson™s joining or 
assisting the union, or his engagement in protected concerted 
activity, or in order to discour
age employees form engaging in 
these activities.   
Therefore, I find and conclude that Respondent has not been 
shown to have violated Section 8(a)(1) and (3) of the Act in any 
respect. 
CONCLUSIONS OF LAW 
1.  Asbestos Services (Respond
ent), is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  Heat & Frost Insulators & Asbestos Workers, Local 5 (the 
Union), is a labor organization 
within the meaning of Section 
2(5) of the Act. 
3.  The General Counsel has failed to prove by a preponder-
ance of the credible evidence th
at Respondent interrogated an 
employee.  Therefore, the Genera
l Counsel has failed to prove 
that Respondent interfered with, 
restrained, or coerced employ-
ees in the exercise of the rights guaranteed in Section 7 of the 
Act and in violation of Section 8(a)(1) of the Act. 
4.  The General Counsel has failed to prove by a preponder-
ance of the credible evidence th
at Respondent threatened em-
ployees.  Therefore, the General Counsel has failed to prove 
that Respondent interfered with, 
restrained, or coerced employ-
ees in the exercise of the rights guaranteed in Section 7 of the 
Act and in violation of Section 8(a)(1) of the Act. 
5.  In regards to the discharge of the employee, Respondent 
has met its burden by persuading the trier of fact by a 
preponderance of the credible ev
idence that the same adverse action would have been taken even in the absence of the 
employee™s protected activity. 
 Respondent has therefore not 
violated Section 8(a)(1) and (3) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The complaint should be, and it is
, dismissed in its entirety. 
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 